DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive. The Applicant argues that Ryan as modified by Tang fails to teach that “the x ray beam passes through the sample specimen”. However, in column 11 lines 45-55, Tang teaches verbatim “…a means of detecting z-rays that have passed through the sample, such as photographic film.”. As such, Tang does teach this limitation. The Applicant likewise argues that “A person of ordinary skill in the art would not have modified Ryan’s system based on Tang to arrive at the quoted limitation because so doing would have defeated the principle of operation of Ryan’s system to perform reflective x-ray diffraction…”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (U.S. Patent Application Publication Number 20080075229, from hereinafter “Ryan”) in view of Tang et al. (U.S. Patent Number 529583, from hereinafter “Tang”).
In regards to claim 1, Ryan teaches an imaging apparatus for imaging a sample specimen (abstract), the imaging apparatus comprising an electron source configured to generate an electron beam along a first direction (FIGS. 1-5, paragraphs 0005, 0012 and claim 10), an x-ray source comprising a thin film anode configured to receive the electron beam at an electron beam spot on the thin film anode, and to emit an x-ray beam substantially the first direction from a portion of the thin film anode proximate the electron beam spot (FIGS. 1-5, paragraphs 0005, 0012 and claim 10) and an x-ray detector configured to receive the x-ray beam (abstract and at least claims 15 and 19).
In regards to claim 1, Ryan fails to teach that the electron beam passes through the sample specimen. Rather, Ryan only teaches ‘interaction’ with the sample specimen.
Tang teaches that the electron beam passes through the sample specimen (column 11 lines 45-55).
In view of the teaching of Tang it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the electron beam passes through the sample specimen. As Tang states, this is x-ray tomography, a very common type of x-ray imaging. As such, this would have been obvious.
In regards to claim 4, Tang teaches that the thin film anode comprises copper (see paragraph 0005).
In regards to claim 6, Ryan teaches that the electron source is an electron column of a scanning electron microscope and is configured to focus the electron beam at the electron beam spot (paragraphs 0017-0018).
In regards to claim 8, Ryan teaches at least one controller configured to acquire a set of intensity data from the x-ray detector and generate an x-ray image data representative of the sample specimen based on the acquired set of intensity data (paragraphs 0003, 0014 and 0022).
Allowable Subject Matter
Claims 20-28 are allowed.
Claims 2-3, 5, 7, 9-10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art cited above fails to teach the additional limitations in the stated dependent claims (from claim 1) and independent claim 20.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881